ALLOWANCE
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 5, and 6:
The prior art of record broadly discloses an anomaly detection system that monitors equipment to detect anomalies; displaying different equipment sensors with arrow connections corresponding to the flow of process; and superimposing alarm window on or near the relevant machines or stations.
However, the prior art of record does not explicitly teach: each of the nodes of the causal relationship model indicates the corresponding driving means or the corresponding monitoring means and is disposed at an installation position of the corresponding driving means or the corresponding monitoring means in the schematic diagram, and the edges expressing the causal relationship are displayed in the schematic diagram along with the nodes.  Specifically, while Miwa does teach displaying a diagnosis model wherein nodes represent different equipment sensors and wherein arrows correspond to the flow of the process and Billi does teach a composite view comprising the physical layer and the alarm layer, neither Miwa nor Billi teaches each of the nodes of the causal relationship model indicates the corresponding driving means or the corresponding monitoring means and is disposed at an installation position of the corresponding driving means or the corresponding monitoring means in the schematic diagram, and the edges expressing the causal relationship are displayed in the schematic diagram along with the nodes.  The prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 5 and 6).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.


Therefore, the above limitations, in the specific combinations as recited in the independent claims 1, 5, and 6, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145